Citation Nr: 0022893	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a sinus condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  He also had service with the United States Army 
Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that determined the 
veteran had not submitted a well-grounded claim for service 
connection for a sinus condition.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his sinus condition, first found long after service, 
to an incident of service.


CONCLUSION OF LAW

The claim for service connection for a sinus condition is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that the claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of active military service, or as secondary to a 
disability which has already been service-connected.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.

Service medical records show that the veteran was seen in 
April 1964 for a sore throat.  A viral infection was 
suspected.  The report of his treatment in January 1995 shows 
that he was seen for complaints of a sore throat, chest, and 
head.  A sinus condition was not found at this time or at any 
other time during service.  The report of his medical 
examination for separation from service in October 1965 shows 
normal sinuses.

The post-service medical records do not show the presence of 
sinus problems until January 1978.  At that time, the veteran 
underwent a medical examination for reenlistment in the 
United States Army Reserve and the service department report 
of this examination notes a history of hay fever and seasonal 
sinusitis.  The veteran's sinuses were normal at the time of 
this examination.  VA medical reports of the veteran's 
treatment and evaluations in the 1980's and 1990's show the 
presence of sinus problems, and diagnoses of sinusitis and 
rhinitis.  The post-service medical records do not link the 
veteran's current sinus problems to an incident of service.  
A claim for service connection of a disability is not well 
grounded where there is no medical evidence linking the 
current disability to an incident of service.  Caluza, 7 Vet. 
App. 498.

The veteran asserts that his headaches and cold symptoms in 
service were early manifestations of his current sinus 
condition, but this lay evidence is not sufficient to support 
a claim for service connection of a disability based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent (medical) evidence 
linking the veteran's sinus problems, first shown long after 
service, to an incident of service.  Hence, the claim for 
service connection for a sinus condition is not plausible, 
and it is denied as not well grounded.


ORDER

The claim for service connection for a sinus condition is 
denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

